Title: To James Madison from Robert W. Fox, 1 March 1803 (Abstract)
From: Fox, Robert W.
To: Madison, James


1 March 1803, Falmouth. Encloses a list of American shipping arriving at Plymouth during the last six months of 1802 [not found]. Has already sent that for Falmouth. The Mary is still in port. The American passengers on board are now free of disease, and Captain Temple proposes to sail for Norfolk “the first fair wind.” The physician who attended the men during their sickness thinks this illness was “the Goal [gaol] Fever of the most malignant kind” but does not think it will recur on the voyage to the U.S. “Very considerable expence has attended the people while here,” as he provided all supplies. Has consulted Erving in all proceedings and has done his best “in this unfortunate business.” Markets in Italy, Portugal, and Spain continue good for wheat and flour. Adds in a 5 Mar. postscript that the Mary sailed on 4 Mar.
 

   
   RC (DNA: RG 59, CD, Falmouth, vol. 1). 2 pp. Docketed by Wagner.



   
   The Mary arrived at Norfolk, Virginia, in early April 1803 after a thirty-two-day voyage. On 6 Apr. Thomas Newton wrote Gov. John Page that the passengers were “chiefly negroes and mulattoes, who have been on board British vessels during the war, and very unfit persons to be sent here. As the British Government impressed them, so they ought to keep them and not run the U. S. to the expence of removing nuisances they were the cause of.” On 5 Apr. port physician John Read reported that the sixty-one people on board were in excellent health (CVSPWilliam P. Palmer et al., eds., Calendar of Virginia State Papers and Other Manuscripts (11 vols.; Richmond, 1875–93)., 9:350–51).



   
   A full transcription of this document has been added to the digital edition.

